DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                     ROBERT MARK GREENE,
                          Appellant,

                                  v.

      WARDEN, OKEECHOBEE CORRECTIONAL INSTITUTION,
                       Appellee.

                            No. 4D19-500

                            [June 13, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Laurie E. Buchanan, Judge; L.T. Case No.
472019CA000023CAAXMX.

  Robert M. Greene, Okeechobee, pro se.

   Ashley B. Moody, Attorney General, Tallahassee, and Jonathan P.
Picard, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CONNER, JJ., concur.

                        *          *          *

  Not final until disposition of timely filed motion for rehearing.